Exhibit Letter to our Unitholders With a series of quarters of consistent strong operational performance, and as we continue to unlock the potential of our assets with new technologies; our outlook for Penn West remains highly optimistic. In the third quarter of 2009, we maintained our strong production base, continued to strengthen our balance sheet, and advanced our inventory of short and long-term projects. Production remains at the upper end of our full-year guidance of 175,000 to 180,000 boe per day. Our capital program showed continued success with more than 80 percent of our spending going into oil projects with consistent strong returns, despite a soft commodity-price environment. Our development teams continue to test the extent to which new and evolving technologies can be applied to opportunities within our existing asset base. We are encouraged by the results on many of our development projects and we are eagerly planning our next steps in these plays.
